Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  134810                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  LIVONIA BUILDING MATERIALS COMPANY,                                                                 Stephen J. Markman,
            Plaintiff-Appellee, 	                                                                                    Justices

  v        	                                                        SC: 134810
                                                                    COA: 269045
                                                                    Macomb CC: 2003-005049-CH
  HARRISON CONSTRUCTION COMPANY, 

           Defendant, Cross-Defendant, 

  and 

  HENRY G. BELL, 

            Defendant-Appellant,                     

  and 

  KEITH M. PENNER, 

             Defendant-Appellee,                 

  and 


  BANK ONE and MARTIN STEUDLE, 

           Defendants, Cross-Plaintiffs.                    


  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2007                     _________________________________________
           t1217                                                              Clerk